Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2021 has been entered.

Compact Prosecution
If Applicant is aware significant and novel features that are important to the claimed invention, Applicant is encouraged to schedule an interview with the Examiner to discuss the features and their technical context and impact. 

Response to Amendment 
This is in response to applicant's amendment/response filed on 2/17/2021, which has been entered and made of record.  Claims 1, 8, 9, 15 and 20 have been amended.  No claim has been added.  Claims 3-6, 10-14, 17-19, and 21-22 have been cancelled.  Claims 1-2, 7-9, 15-16, and 20 are pending in the application. 

Applicant’s arguments and amendments submitted on 2/17/2021 have been entered and considered.  Applicant’s arguments are moot in view of the Examiner’s new ground of rejections.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 15, 16, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Burtey et al. (US 20170244884 A1) in view of Forutanpour et al. (US 20170339392 A1), PIP (“Panoramic Image Projections”), and Chytil et al. (US 20100280753 A1). Regarding Claim 1, Burtey discloses An apparatus, comprising: 
an interface circuit configured to receive media data with video content being structured into one or more tracks corresponding to one or more spatial partitions, the media data including a correspondence of the one or more tracks to the one or more spatial partitions,  the structured media data based on tracks comprising video content of a sphere surface and video content structures, and wherein the video content of the sphere surface is structured into multiple tracks corresponding to projected data based on equirectangular projection (ERP) or faces of a platonic solid (
paragraph 29, reciting “The circuit 102 may implement an omnidirectional camera (or live video source). In various embodiments, the camera 102 generally comprises multiple capture devices (e.g., lenses, apertures, and optical sensors). In some embodiments, one or more of the capture devices may include one or more audio sensors. The capture devices may be arranged to provide coverage for some to all of a spherical field of view of the environment surrounding the camera 102. The camera 102 may include mechanical connections to mount on a tripod. Additional details of an example implementation of the camera 102 may be found in co-pending U.S. application Ser. No. 14/982,191, filed Dec. 29, 2015, which is hereby incorporated by reference in its entirety.”
paragraph 23, reciting “An omnidirectional video camera generally provides coverage for multiple areas of a spherical field of view (or a spherical scene) using multiple capture devices pointed in different directions. Encoded video streams representative of the respective areas may be generated and presented for processing. A stitching technique generally performs a video stitching operation that combines the individual encoded video streams into a single video stream representative of the spherical field of view. Sensors may sense a direction (or position) in the spherical field of view where the user is looking. Based on the direction, a portion (or projection) of the video signal may be projected into one or two (e.g., stereo) views in one or two display video signals.”
Each stream may correspond to a track; and because each stream covers a different area, each stream corresponds to a spatial partition;
An omnidirectional video camera generally provides coverage for multiple areas of a spherical field of view (or a spherical scene) using multiple capture devices pointed in different directions;” therefore each stream comprises video content of a surface of a sphere;
regarding “video content structures,” the combination of the different streams to form a “a spherical field of view (or a spherical scene)” may correspond to the “video content structures”
regarding “multiple tracks corresponding to projected data based on equirectangular projection (ERP) or faces of a platonic solid”: paragraph 42, reciting “An initial projection from the encoded video streams to the single video stream may be, but is not limited to, an equirectangular projection or a cubic projection;” paragraph 3, reciting “An equirectangular projection is often used to show the spherical scene on a rectangular display, similar to how the Earth is projected onto a flat map”) 

a processing circuit configured to: 
extract the correspondence of the one or more tracks to the one or more spatial partitions (
paragraph 23, reciting “A stitching technique generally performs a video stitching operation that combines the individual encoded video streams into a single video stream representative of the spherical field of view. Sensors may sense a direction (or position) in the spherical field of view where the user is looking. Based on the direction, a portion (or projection) of the video signal may be projected into one or two (e.g., stereo) views in one or two display video signals.”
paragraph 39, disclosing displaying to a user of a portion of stitched spherical field of view and reciting “In some situations, the user 90 may be looking at a portion of the spherical field of view that is midway between two capture devices. Any adjustment to reduce the brightness of the midway portion would command both apertures of both capture devices contributing to the midway portion to darken. The camera parameters of the remaining capture devices generally remain unchanged;” 

    PNG
    media_image1.png
    603
    524
    media_image1.png
    Greyscale

paragraph 27, reciting “A signal (e.g., POSITION) may be generated by the helmet 106 and transferred to the circuit 104. The signal POSITION may convey a position (or direction) in the spherical field of view that the user 90 is observing. A signal (e.g., OUT) may be generated by the circuit 104 and transferred to the circuit 110. The signal OUT may convey encoded video containing the stitched video streams and is representative of the spherical field of view and the audio content”), 
select, from the one or more tracks, one or more covering tracks with spatial partitions covering a region of interest based on the correspondence (as the user of the helmet only views a portion of the spherical field of view, only a subset of the streams are selected to contribute to the portion of the spherical field of view); and 
determine which projection indicator is present in the metadata, and in response to determining the projection indicator indicates equirectangular projection (ERP) , the processing circuit  defines the one or more spatial partitions (
Burtey, paragraph 42, reciting “An initial projection from the encoded video streams to the single video stream may be, but is not limited to, an equirectangular projection or a cubic projection.”
paragraph 3, reciting “An equirectangular projection is often used to show the spherical scene on a rectangular display, similar to how the Earth is projected onto a flat map.”
as spatial partitions are different due to different projections, e.g., equirectangular and cubic, correspondence is different as well
The Examiner takes an Official Notice that it would have been well-known in the art that a system may allow a user to customize a setting when there are multiple options for the setting; the benefits of combining this well-known knowledge would have been to offer flexibility to a user so that the system would work the best for the user;
Applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.
);
generate images of the region of interest based on the one or more covering tracks (paragraph 47, reciting “The circuit 300 may implement a display interface circuit. The display interface circuit (or helmet interface circuit) 300 may be operational to generate the signals VRVIDEO and VRAUDIO from the signal SPHEREFOV based on the position information in the signal POSITION. As the location within the spherical field of view that the user 90 is looking at changes, the position information in the signal POSITION changes. In response to the changing position information, the circuit 300 may project a different portion of the visual content from the signal SPHEREFOV into the signal VRVIDEO. The circuit 300 may also adjust the audio content transformed from the signal SPHEREFOV into the signal VRAUDIO based on the position information to be consistent with the video content in the signal VRVIDEO. In some embodiments, the signals VRVIDEO, VRAUDIO and/or POSITION may be carried on wired and/or wireless connections”); and 
a display device configured to display the images of the region of interest (Id.), 

However, Burtey does not explicitly disclose 
wherein the correspondence is incorporated into metadata of the one or more tracks,
wherein the one or more spatial partitions is defined in a sub-box for a track box such that a track defined by the track box corresponds to the one or more spatial partitions defined in the sub-box and constitutes the correspondence, wherein the sub-box includes descriptors that hold parameters derived from the structured media data based on tracks
Further, Burtey does not explicitly disclose 
such that the sphere surface uses a spherical coordinate system of yaw and pitch, and a rectangular plane onto which the video contents of the sphere surface are projected uses a XY coordinate system,
wherein during projection of the projected data, yaw circles are transformed to vertical lines and pitch circles are transformed to horizontal lines, the yaw circles and the pitch circles are orthogonal in the spherical coordinate system, and the vertical lines and the horizontal lines are orthogonal in the XY coordinate system;
 wherein the rectangular plane is divided into the one or more spatial partitions that are provided in a spherical coordinate system, wherein each spatial partition of the one or more spatial partitions is defined by a center point and a field of view, wherein the center point is provided as a center in a yaw dimension and a center in a pitch dimension and the field of view is provided as a field of view in the yaw dimension and a field of view in the pitch dimension, wherein each spatial partition is defined by boundaries, including a minimum yaw value, a maximum yaw value, a minimum pitch value, and a maximum pitch value, wherein the minimum yaw value, the maximum yaw value, the minimum pitch value, the maximum pitch value and the center point of the one or more spatial partitions are included in the metadata.
Neither does Burtey explicitly disclose 
extracts values in a spherical coordinate system that defines the spatial partition. 
Forutanpour discloses 
wherein the correspondence is incorporated into metadata of the one or more tracks (
Paragraph 157, reciting “In various implementations, other virtual reality-related parameters can also be signaled in the track header box 1024a. For example, a reserved bit or some other variable can be used to indicate whether the virtual reality or 360-degree video in the track is pre-stitched or post-stitched. When the video in the track is pre-stitched, additional parameters can provide information such as a camera position (e.g., with respect to a point of view and/or viewing angle). When the video in the track is post-stitched, additional parameters can provide a mapping type between the spherical video representation and the representation (e.g., equirectangular, cube map, pyramid map, or some other shape) used to store the data in the file 1000. In various implementations, fisheye parameters, describing fisheye images in the 360-degree video data, can also be stored in the track header box 1024a.”
According to webster online, “metadata” means “data that provides information about other data.”  These parameters are sufficient to be mapped to metadata that describe the correspondence. 
However, if Applicant requests a mapping to the same term, Forutanpour also discloses the term. 
Paragraph 134 recites “The media data is described by metadata. In the illustrated example, the media data in the media data box 738 can be described by metadata included in the track fragment box 736. In other examples, the media data in a media data box can be described by metadata in the movie box 720. The metadata can refer to a particular media data by an absolute offset within the file 700, such that a media data header and/or free space within the media data box 738 can be skipped.”
Paragraph 184 recites “A new box is defined to contain the 360-degree video metadata information and this new box is included in the Restricted Scheme Info box.” 
Paragraph 186 recites “The 360-degree video metadata is included in a new box (e.g., called VR video box) that is stored in the SchemelnformationBox.”
Paragraph 294 recites “At 1804, the process 1800 includes obtaining parameters associated with the omnidirectional camera, wherein the parameters describe the circular region of the image. The parameters include those described with respect to FIG. 5, FIG. 6A, and FIG. 6B, among other parameters. In some implementations, the parameters are obtained directly from the camera. In some implementations, the parameters are embedded in the 360-degree video data as metadata.”

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Forutanpour’s teaching of parameters describing correspondence for tracks with Forutanpour’s teaching of metadata. The suggestion/motivation would have been in order to make it easier to access data.),
wherein the one or more spatial partitions is defined in a sub-box for a track box such that a track defined by the track box corresponds to the one or more spatial partitions defined in the sub-box and constitutes the correspondence (
paragraph 2, reciting “Omnidirectional cameras can capture a wide field of view with just a few lenses.”
paragraph 24, reciting “In some aspects, the encoded video data is obtained from a file, wherein the file is formatted according to an International Standards Organization Base Media File Format ( ISOBMFF) format.”
paragraph 157, reciting “In various implementations, other virtual reality-related parameters can also be signaled in the track header box 1024a. For example, a reserved bit or some other variable can be used to indicate whether the virtual reality or 360-degree video in the track is pre-stitched or post-stitched. When the video in the track is pre-stitched, additional parameters can provide information such as a camera position (e.g., with respect to a point of view and/or viewing angle). When the video in the track is post-stitched, additional parameters can provide a mapping type between the spherical video representation and the representation (e.g., equirectangular, cube map, pyramid map, or some other shape) used to store the data in the file 1000. In various implementations, fisheye parameters, describing 
paragraph 8, reciting “In some aspects, the scene is warped into one or more circular regions of the image. In these aspects, the parameters include a quantity of the one or more circular regions. In some aspects, the parameters include a horizontal coordinate of a center of the circular region. In some aspects, the parameters include a vertical coordinate of a center of the circular region.”
the partitions may be either before stitching or after stitching), 
wherein the sub-box includes descriptors that hold parameters derived from the structured media data (
paragraph 157, reciting “In various implementations, other virtual reality-related parameters can also be signaled in the track header box 1024a. For example, a reserved bit or some other variable can be used to indicate whether the virtual reality or 360-degree video in the track is pre-stitched or post-stitched. When the video in the track is pre-stitched, additional parameters can provide information such as a camera position (e.g., with respect to a point of view and/or viewing angle). When the video in the track is post-stitched, additional parameters can provide a mapping type between the spherical video representation and the representation (e.g., equirectangular, cube map, pyramid map, or some other shape) used to store the data in the file 1000. In various implementations, fisheye parameters, describing fisheye images in the 360-degree video data, can also be stored in the track header box 1024a.”).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Burtey with Forutanpour. The suggestion/motivation would have been in order to conforming to an international standard, and the data generated or used will be compatible with more devices and have more support. 

such that the sphere surface uses a spherical coordinate system of yaw and pitch, and a rectangular plane onto which the video contents of the sphere surface are projected uses a XY coordinate system,
wherein during projection of the projected data, yaw circles are transformed to vertical lines and pitch circles are transformed to horizontal lines, the yaw circles and the pitch circles are orthogonal in the spherical coordinate system, and the vertical lines and the horizontal lines are orthogonal in the XY coordinate system;
 wherein the rectangular plane is divided into the one or more spatial partitions that are provided in a spherical coordinate system, wherein each spatial partition of the one or more spatial partitions is defined by a center point and a field of view, wherein the center point is provided as a center in a yaw dimension and a center in a pitch dimension and the field of view is provided as a field of view in the yaw dimension and a field of view in the pitch dimension, wherein each spatial partition is defined by boundaries, including a minimum yaw value, a maximum yaw value, a minimum pitch value, and a maximum pitch value, wherein the minimum yaw value, the maximum yaw value, the minimum pitch value, the maximum pitch value and the center point of the one or more spatial partitions are included in the metadata.
Neither does Burtey in view of Forutanpour disclose 
extracts values in a spherical coordinate system that defines the spatial partition. 
such that the sphere surface uses a spherical coordinate system of yaw and pitch, and a rectangular plane onto which the video contents of the sphere surface are projected uses a XY coordinate system (

    PNG
    media_image2.png
    308
    578
    media_image2.png
    Greyscale

PIP, page 1, reciting “Equirectangular image projections map the latitude and longitude coordinates of a spherical globe directly onto horizontal and vertical coordinates of a grid, where this grid is roughly twice as wide as it is tall.  Horizontal stretching therefore increases further from the poles, with the north and south poles being stretched across the entire upper and lower edges of the flattened grid.  Equirectangular projections can show the entire vertical and horizontal angle of view up to 360 degrees;”
However, PIP does not explicitly disclose a grid system, comprising horizontal and vertical coordinates, uses a XY coordinate system; the Examiner takes an Official Notice that it would have been well-known in the art that a grid system, comprising horizontal and vertical coordinates, may uses a XY coordinate system; the benefits of combining this well-known knowledge would have been that it would 
the sphere surface uses a spherical coordinate system based on the latitude and longitude, which are angular distances;
paragraph 25 of Applicant’s published Application recites “the sphere surface (e.g., earth surface) uses spherical coordinate system of yaw (e.g., longitude) and pitch (e.g., latitude)”),
wherein during projection of the projected data, yaw circles are transformed to vertical lines and pitch circles are transformed to horizontal lines, the yaw circles and the pitch circles are orthogonal in the spherical coordinate system, and the vertical lines and the horizontal lines are orthogonal in the XY coordinate system (
360 degree latitude as shown in the figure is a latitude/pitch circle; 
360 degree longitude as shown in the figure is a longitude/yaw circle; 
	The latitude circle and longitude circle have been mapped “directly onto horizontal and vertical coordinates of a grid;” longitude circles and latitude circles are orthogonal in a spherical coordinate system;
); 
 wherein the rectangular plane is divided into the one or more spatial partitions that are provided in a spherical coordinate system
    PNG
    media_image2.png
    308
    578
    media_image2.png
    Greyscale
, 
wherein each spatial partition of the one or more spatial partitions is defined by a center point and a field of view, wherein the center point is provided as a center in a yaw dimension and a center in a pitch dimension and the field of view is provided as a field of view in the yaw dimension and a field of view in the pitch dimension, wherein each spatial partition is defined by boundaries, including a minimum yaw value, a maximum yaw value, a minimum pitch value, and a maximum pitch value (Id.
PIP, page 1, reciting “Equirectangular image projections map the latitude and longitude coordinates of a spherical globe directly onto horizontal and vertical coordinates of a grid, where this grid is roughly twice as wide as it is tall.  Horizontal stretching therefore increases further from the poles, with 
If the spatial partition is a cell as shown in PIP’s figure, the topmost latitude, the bottommost latitude, the leftmost longitude, the rightmost longitude may correspond to the boundary yaw and/or pitch values.  Further, each cell is defined by a center point and a field of view as well.  The cell is only used as an example.  Different areas may be identified.). 

Panoramic-Image-Projections (PIP) discloses extracts values in a spherical coordinate system that defines the spatial partition (
    PNG
    media_image2.png
    308
    578
    media_image2.png
    Greyscale
). 

However, Burtey in view of  Forutanpour and PIP does not explicitly disclose 
wherein the minimum yaw value, the maximum yaw value, the minimum pitch value, the maximum pitch value and the center point of the one or more spatial partitions are included in the metadata.
Chytil discloses 
wherein the minimum yaw value, the maximum yaw value, the minimum pitch value, the maximum pitch value and the center point of the one or more spatial partitions are included in the metadata (
Chytil discloses the use of all the recited values, stating “In an exemplary embodiment, the display configuration process 500 determines and/or identifies an updated center location for the navigational map based on the display area by determining and/or identifying the geographical location corresponding to the geometric center and/or middle of the display area (task 512). For example, if the display area comprises a rectangle having a horizontal dimension corresponding to longitude and a vertical dimension corresponding to latitude, the updated center location comprises the longitude corresponding to the midpoint of the horizontal dimension and the latitude corresponding to the midpoint of the vertical dimension. If the rectangular display 
According to webster online, “metadata” means “data that provides information about other data.”  These parameters are sufficient to be mapped to metadata that describe the correspondence. 
However, if Applicant requests a mapping to the same term, Forutanpour also discloses the term. Forutanpour recites “The media data is described by metadata. In the illustrated example, the media data in the media data box 738 can be described by metadata included in the track fragment box 736. In other examples, the media data in a media data box can be described by metadata in the movie box 720. The metadata can refer to a particular media data by an absolute offset within the file 700, such that a media data header and/or free space within the media data box 738 can be skipped.”  Forutanpour ¶ 134.  “A new box is defined to contain the 360-degree video metadata information and this new box is included in the Restricted Scheme Info box.”  Forutanpour ¶ 184.  “The 360-degree video metadata is included in a new box (e.g., called VR video box) that is stored in the SchemelnformationBox.”  Forutanpour ¶ 186.  “In some implementations, the parameters are embedded in the 360-degree video data as metadata.”  Forutanpour ¶ 294.  
Forutanpour does not explicitly disclose that the specifically recited metadata has incorporated the parameters recited in Chytil.  The Examiner conducts an obviousness analysis.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine with Forutanpour’s teaching of metadata. The suggestion/motivation would have been in order to make it easier and/or quicker to access data.
When the video in the track is pre-stitched, additional parameters can provide information such as a camera position (e.g., with respect to a point of view and/or viewing angle). When the video in the track is post-stitched, additional parameters can provide a mapping type between the spherical video representation and the representation (e.g., equirectangular, cube map, pyramid map, or some other shape) used to store the data in the file 1000. In various implementations, fisheye parameters, describing fisheye images in the 360-degree video data, can also be stored in the track header box 1024a.”  Forutanpour ¶ 157.  
Chytil’s technique to identify an area based on longitude, latitude, and a center may be used to identify an area of the 360-degree video.  For example, an area before stitching, an area in a track, an area a user is viewing.). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Burtey in view Forutanpour and PIP with Chytil. The suggestion/motivation would have been in order to quickly and easily access system parameters for image processing.  

Regarding Claim 2, Burtey as modified discloses The apparatus of claim 1, wherein the processing circuit is configured to determine a correspondence of a track to a spatial partition based on spatial partition information associated with the track (
Burtey, paragraph 29, reciting “The circuit 102 may implement an omnidirectional camera (or live video source). In various embodiments, the camera 102 generally comprises multiple capture devices (e.g., lenses, apertures, and optical sensors). In some embodiments, one or more of the capture devices may include one or more audio sensors. The capture devices may be arranged to provide coverage for some to all of a spherical field of view of the environment surrounding the camera 102. The camera 102 may include mechanical connections to mount on a tripod. Additional details of an example implementation of the camera 102 may be found in co-pending U.S. application Ser. No. 14/982,191, filed Dec. 29, 2015, which is hereby incorporated by reference in its entirety.”
Forutanpour, paragraph 157, reciting “In various implementations, other virtual reality-related parameters can also be signaled in the track header box 1024a. For example, a reserved bit or some other variable can be used to indicate whether the virtual reality or 360-degree video in the track is pre-stitched or post-stitched. When the video in the track is pre-stitched, additional parameters can provide information such as a camera position (e.g., with respect to a point of view and/or viewing angle). When the video in the track is post-stitched, additional parameters can provide a mapping type between the spherical video representation and the representation (e.g., equirectangular, cube map, pyramid map, or some other shape) used to store the data in the file 1000. In various implementations, fisheye parameters, describing fisheye images in the 360-degree video data, can also be stored in the track header box 1024a.”). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Burtey with Forutanpour. The suggestion/motivation would have been in order to conforming to an international standard, and the data generated or used will be compatible with more devices and have more support. 

A method for image rendering, comprising: 
receiving media data with video content being structured into one or more tracks corresponding to one or more spatial partitions (see Claim 1 rejection for detailed analysis), 
the media data including a correspondence of the one or more tracks to the one or more spatial partitions, wherein the correspondence is incorporated into metadata of the one or more tracks, wherein the one or more spatial partitions is defined in a sub-box for a track box such that a track defined by the track box corresponds to the one or more spatial partitions defined in the sub-box and constitutes the correspondence (see Claim 1 rejection for detailed analysis),
wherein the sub-box includes descriptors that hold parameters derived from video content of a sphere surface and video content structures, and wherein the video content of the sphere surface is structured into multiple tracks corresponding to projected data based on equirectangular projection (ERP) or faces of a platonic solid (see Claim 1 rejection for detailed analysis) 
such that the sphere surface uses a spherical coordinate system of yaw and pitch, and a rectangular plane onto which the video content of the sphere surface are projected uses an XY coordinate system (see Claim 1 rejection for detailed analysis), 
wherein during projection of the projected data, yaw circles are transformed to vertical lines and pitch circles are transformed to horizontal lines, the yaw circles and the pitch circles are orthogonal in the spherical coordinate system, and the vertical lines and the horizontal lines are orthogonal in the XY coordinate system (see Claim 1 rejection for detailed analysis);
extracting the correspondence of the one or more tracks to the one or more spatial partitions (see Claim 1 rejection for detailed analysis); 
selecting, from the one or more tracks, one or more covering tracks with spatial partitions covering a region of interest based on the correspondence, 
generating images of the region of interest based on the one or more covering tracks (see Claim 1 rejection for detailed analysis); 
determining which projection indicator is present in the metadata, and in response to determining the projection indicator indicates ERP, extracting values in a spherical coordinate system that define the one or more spatial partitions  (see Claim 1 rejection for detailed analysis); and 
displaying the images of the region of interest (see Claim 1 rejection for detailed analysis),
 wherein the rectangular plane is divided into the one or more spatial partitions that are provided in a spherical coordinate system, wherein each spatial partition of the one or more spatial partitions is defined by a center point and a field of view, wherein the center point is provided as a center in a yaw dimension and a center in a pitch dimension and the field of view is provided as a field of view in the yaw dimension and a field of view in the pitch dimension, wherein each spatial partition is defined by boundaries, including a minimum yaw value, a maximum yaw value, a minimum pitch value, and a maximum pitch value, wherein the minimum yaw value, the maximum yaw value, the minimum pitch value, the maximum pitch value and the center point of the one or more spatial partitions are included in the metadata (see Claim 1 rejection for detailed analysis). 

Regarding Claim 9, Burtey as modified discloses The method of claim 8, wherein extracting the correspondence of the one or more tracks to the one or more spatial partitions further comprises: determining a correspondence of a track to a spatial partition based on spatial partition information associated with the track (see Claim 2 rejection for detailed analysis). 

Regarding Claim 15, Burtey discloses An apparatus, comprising: 
a memory configured to buffer captured media data (Burtey, paragraph 64, reciting “ The memory 256 may be configured to receive the signal STREAM. For example, the memory 256 may buffer the incoming data packets in the signal STREAM. In some embodiments, the memory 256 may be used to synchronize the data packets in the signal STREAM. In some embodiments, the memory 256 may be used to store data packets of the signals SPHEREFOV and OUT. For example, after performing the stitching operation, the circuit 250a may be configured to encode the stitched content to create a file for storage in the memory 256. In some embodiments, the file may be transcoded into multiple bitstreams (e.g., high resolution bitstreams, low resolution bitstreams, etc.) and stored in the memory 256.”); and 
a processing circuit configured to:
structure video content of the captured media data into one or more tracks corresponding to one or more spatial partitions (
paragraph 29, reciting “The circuit 102 may implement an omnidirectional camera (or live video source). In various embodiments, the camera 102 generally comprises multiple capture devices (e.g., lenses, apertures, and optical sensors). In some embodiments, one or more of the capture devices may include one or more audio sensors. The capture devices may be arranged to provide coverage for some to all of a spherical field of view of the environment surrounding the camera 102. The camera 102 may include mechanical connections to mount on a tripod. Additional details of an example implementation of the camera 102 may be found in co-pending U.S. application Ser. No. 14/982,191, filed Dec. 29, 2015, which is hereby incorporated by reference in its entirety.”
paragraph 23, reciting “An omnidirectional video camera generally provides coverage for multiple areas of a spherical field of view (or a spherical scene) using multiple capture devices pointed in different directions. Encoded video streams representative of the respective areas may be generated and presented for processing. A stitching technique generally performs a video stitching operation that combines the individual encoded video streams into a single video stream representative of the spherical field of view. Sensors may sense a direction (or position) in the spherical field of view where the user is looking. Based on the direction, a portion (or projection) of the video signal may be projected into one or two (e.g., stereo) views in one or two display video signals.”
); 
encode the media data and encapsulate the encoded media data with a correspondence of the one or more tracks to the one or more spatial partitions into one or more files  (
paragraph 23, reciting “An omnidirectional video camera generally provides coverage for multiple areas of a spherical field of view (or a spherical scene) using multiple capture devices pointed in different directions. Encoded video streams representative of the respective areas may be generated and presented for processing. A stitching technique generally performs a video stitching operation that combines the individual encoded video streams into a single video stream representative of the spherical field of view.” 
paragraph 27, reciting “The signal OUT may convey encoded video containing the stitched video streams and is representative of the spherical field of view and the audio content.”), 
 , the structured media data comprising video content of a sphere surface and video content structures, and wherein the video content of the sphere surface is structured into multiple tracks corresponding to projected data based on equirectangular projection (ERP) or faces of a platonic solid (Each stream may 
paragraph 23, reciting “An omnidirectional video camera generally provides coverage for multiple areas of a spherical field of view (or a spherical scene) using multiple capture devices pointed in different directions;” therefore each stream comprises video content of a surface of a sphere;
regarding “video content structures,” the combination of the different streams to form a “a spherical field of view (or a spherical scene)” may correspond to the “video content structures”
regarding “multiple tracks corresponding to projected data based on equirectangular projection (ERP) or faces of a platonic solid”: paragraph 42, reciting “An initial projection from the encoded video streams to the single video stream may be, but is not limited to, an equirectangular projection or a cubic projection;” paragraph 3, reciting “An equirectangular projection is often used to show the spherical scene on a rectangular display, similar to how the Earth is projected onto a flat map”)


wherein the metadata comprises a projection indicator indicating equirectangular projection (ERP) (
Burtey, paragraph 42, reciting “An initial projection from the encoded video streams to the single video stream may be, but is not limited to, an equirectangular projection or a cubic projection.”
paragraph 3, reciting “An equirectangular projection is often used to show the spherical scene on a rectangular display, similar to how the Earth is projected onto a flat map.”
as spatial partitions are different due to different projections, e.g., equirectangular and cubic, correspondence is different as well
The Examiner takes an Official Notice that it would have been well-known in the art that a system may allow a user to customize a setting when there are multiple options for the setting; the benefits of combining this well-known knowledge would have been to offer flexibility to a user so that the system would work the best for the user;
Applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.
).
It is the Examiner’s view that Burtey discloses above limitations of Claim 15. However, Burtey does not provide a figure to illustrate one or more tracks corresponding to one or more spatial partitions, 
Burtey does not disclose incorporating the correspondence into metadata of the one or more tracks. 
Burtey does not explicitly disclose wherein the one or more spatial partitions is defined in a sub-box for a track box such that a track defined by the track box corresponds to the one or more spatial partitions defined in the sub-box and constitutes the correspondence, or wherein the sub-box includes descriptors that hold parameters derived from the structured media data.
Further, Burtey does not explicitly disclose such that the sphere surface uses a spherical coordinate system of yaw and pitch, and a rectangular plane onto which the video content of the sphere surface are projected uses an XY coordinate system, 6Application No. 15/663,932 Reply to Office Action of December 12, 2019 
wherein during projection of the projected data, yaw circles are transformed to vertical lines and pitch circles are transformed to horizontal lines, the yaw circles and the pitch circles are orthogonal in the spherical coordinate system, and the vertical lines and the horizontal lines are orthogonal in the XY coordinate system, 
wherein the rectangular plane is divided into the one or more spatial partitions that are provided in a spherical coordinate system, wherein each spatial partition of the one or more spatial partitions is defined by a center point and a field of view, wherein the center point is provided as a center in a yaw dimension and a center in a pitch dimension and the field of view is provided as a field of view in the yaw dimension and a field of view in the pitch dimension, wherein each spatial partition is defined by boundaries, including a minimum yaw value, a maximum yaw value, a minimum pitch value, and a maximum pitch value, wherein the minimum yaw value, the maximum yaw value, the minimum pitch value, the maximum pitch value and the center point of the one or more spatial partitions are included in the metadata.
Forutanpour discloses 
wherein the one or more spatial partitions is defined in a sub-box for a track box such that a track defined by the track box corresponds to the one or more spatial partitions defined in the sub-box and constitutes the correspondence (
paragraph 2, reciting “Omnidirectional cameras can capture a wide field of view with just a few lenses.”
paragraph 24, reciting “In some aspects, the encoded video data is obtained from a file, wherein the file is formatted according to an International Standards Organization Base Media File Format ( ISOBMFF) format.”
paragraph 157, reciting “In various implementations, other virtual reality-related parameters can also be signaled in the track header box 1024a. For example, a reserved bit or some other When the video in the track is pre-stitched, additional parameters can provide information such as a camera position (e.g., with respect to a point of view and/or viewing angle). When the video in the track is post-stitched, additional parameters can provide a mapping type between the spherical video representation and the representation (e.g., equirectangular, cube map, pyramid map, or some other shape) used to store the data in the file 1000. In various implementations, fisheye parameters, describing fisheye images in the 360-degree video data, can also be stored in the track header box 1024a.”
paragraph 8, reciting “In some aspects, the scene is warped into one or more circular regions of the image. In these aspects, the parameters include a quantity of the one or more circular regions. In some aspects, the parameters include a horizontal coordinate of a center of the circular region. In some aspects, the parameters include a vertical coordinate of a center of the circular region.”
the partitions may be either before stitching or after stitching), 
wherein the sub-box includes descriptors that hold parameters derived from the structured media data (
paragraph 157, reciting “In various implementations, other virtual reality-related parameters can also be signaled in the track header box 1024a. For example, a reserved bit or some other variable can be used to indicate whether the virtual reality or 360-degree video in the track is pre-stitched or post-stitched. When the video in the track is pre-stitched, additional parameters can provide information such as a camera position (e.g., with respect to a point of view and/or viewing angle). When the video in the track is post-stitched, additional parameters can provide a mapping type between the spherical video representation and the representation (e.g., equirectangular, cube map, pyramid map, or some other shape) used to store the data in the file 1000. In various implementations, fisheye parameters, describing fisheye images in the 360-degree video data, can also be stored in the track header box 1024a.”).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Burtey with Forutanpour. The suggestion/motivation would have been in order to conforming to an international standard, and the data generated or used will be compatible with more devices and have more support. 
However, Burtey in view of Forutanpour does not explicitly disclose such that the sphere surface uses a spherical coordinate system of yaw and pitch, and a rectangular plane onto which the video contents of the sphere surface are projected uses a XY coordinate system,
wherein during projection of the projected data, yaw circles are transformed to vertical lines and pitch circles are transformed to horizontal lines, the yaw circles and the pitch circles are orthogonal in the spherical coordinate system, and the vertical lines and the horizontal lines are orthogonal in the XY coordinate system.
wherein the rectangular plane is divided into the one or more spatial partitions that are provided in a spherical coordinate system, wherein each spatial partition of the one or more spatial partitions is defined by a center point and a field of view, 
wherein the center point is provided as a center in a yaw dimension and a center in a pitch dimension and the field of view is provided as a field of view in the yaw dimension and a field of view in the pitch dimension, wherein each spatial partition is defined by boundaries, including a minimum yaw value, a maximum yaw value, a minimum pitch value, and a maximum pitch value, wherein the minimum yaw value, the maximum yaw value, the minimum pitch value, the maximum pitch value and the center point of the one or more spatial partitions are included in the metadata.
Panoramic-Image-Projections (PIP) discloses such that the sphere surface uses a spherical coordinate system of yaw and pitch, and a rectangular plane onto which the video contents of the sphere surface are projected uses a XY coordinate system (

    PNG
    media_image2.png
    308
    578
    media_image2.png
    Greyscale

PIP, page 1, reciting “Equirectangular image projections map the latitude and longitude coordinates of a spherical globe directly onto horizontal and vertical coordinates of a grid, where this grid is roughly twice as wide as it is tall.  Horizontal stretching therefore increases further from the poles, with the north and south poles being stretched across the entire upper and lower edges of the flattened grid.  Equirectangular projections can show the entire vertical and horizontal angle of view up to 360 degrees;”
the sphere surface uses a spherical coordinate system based on the latitude and longitude, which are angular distances;
),
wherein during projection of the projected data, yaw circles are transformed to vertical lines and pitch circles are transformed to horizontal lines, the yaw circles and the pitch circles are orthogonal in the spherical coordinate system, and the vertical lines and the horizontal lines are orthogonal in the XY coordinate system (
360 degree latitude as shown in the figure is a latitude circle; 
360 degree longitude as shown in the figure is a longitude circle; 
	The latitude circle and longitude circle have been mapped “directly onto horizontal and vertical coordinates of a grid;” longitude circles and latitude circles are orthogonal in a spherical coordinate system;
), 
wherein the rectangular plane is divided into the one or more spatial partitions that are provided in a spherical coordinate system, wherein each spatial partition of the one or more spatial partitions is defined by a center point and a field of view, wherein the center point is provided as a center in a yaw dimension and a center in a pitch dimension and the field of view is provided as a field of view in the yaw dimension and a field of view in the pitch dimension, wherein each spatial partition is defined by boundaries, including a minimum yaw value, a maximum yaw value, a minimum pitch value, and a maximum pitch value (
Id.
PIP, page 1, reciting “Equirectangular image projections map the latitude and longitude coordinates of a spherical globe directly onto horizontal and vertical coordinates of a grid, where this grid is roughly twice as wide as it is tall.  Horizontal stretching therefore increases further from the poles, with the north and south poles being stretched across the entire upper and lower edges of the flattened grid.  Equirectangular projections can show the entire vertical and horizontal angle of view up to 360 degrees.” 
If the spatial partition is a cell as shown in PIP’s figure, the topmost latitude, the bottommost latitude, the leftmost longitude, the rightmost longitude may correspond to the boundary yaw and/or pitch values.  Further, each cell is defined by a center point and a field of view as well. ), .
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Burtey in view of Forutanpour with PIP. The suggestion/motivation would have been in order to create panoramic images.  PIP 1.  Both Burtey and Forutanpour disclose Equirectangular projections.  PIP explains what an equirectangular projection is.  
However, Burtey in view of  Forutanpour and PIP does not explicitly disclose 
wherein the minimum yaw value, the maximum yaw value, the minimum pitch value, the maximum pitch value and the center point of the one or more spatial partitions are included in the metadata.
Chytil discloses 
wherein the minimum yaw value, the maximum yaw value, the minimum pitch value, the maximum pitch value and the center point of the one or more spatial partitions are included in the metadata (
Chytil discloses the use of all the recited values, stating “In an exemplary embodiment, the display configuration process 500 determines and/or identifies an updated center location for the navigational map based on the display area by determining and/or identifying the geographical location corresponding to the geometric center and/or middle of the display area (task 512). For example, if the display area comprises a rectangle having a horizontal dimension corresponding to longitude and a vertical dimension corresponding to latitude, the updated center location comprises the longitude corresponding to the midpoint of the horizontal dimension and 
According to webster online, “metadata” means “data that provides information about other data.”  These parameters are sufficient to be mapped to metadata that describe the correspondence. 
However, if Applicant requests a mapping to the same term, Forutanpour also discloses the term. Forutanpour recites “The media data is described by metadata. In the illustrated example, the media data in the media data box 738 can be described by metadata included in the track fragment box 736. In other examples, the media data in a media data box can be described by metadata in the movie box 720. The metadata can refer to a particular media data by an absolute offset within the file 700, such that a media data header and/or free space within the media data box 738 can be skipped.”  Forutanpour ¶ 134.  “A new box is defined to contain the 360-degree video metadata information and this new box is included in the Restricted Scheme Info box.”  Forutanpour ¶ 184.  “The 360-degree video metadata is included in a new box (e.g., called VR video box) that is stored in the SchemelnformationBox.”  Forutanpour ¶ 186.  “In some implementations, the parameters are embedded in the 360-degree video data as metadata.”  Forutanpour ¶ 294.  
Forutanpour does not explicitly disclose that the specifically recited metadata has incorporated the parameters recited in Chytil.  The Examiner conducts an obviousness analysis.

Forutanpour, stating “In various implementations, other virtual reality-related parameters can also be signaled in the track header box 1024a. For example, a reserved bit or some other variable can be used to indicate whether the virtual reality or 360-degree video in the track is pre-stitched or post-stitched. When the video in the track is pre-stitched, additional parameters can provide information such as a camera position (e.g., with respect to a point of view and/or viewing angle). When the video in the track is post-stitched, additional parameters can provide a mapping type between the spherical video representation and the representation (e.g., equirectangular, cube map, pyramid map, or some other shape) used to store the data in the file 1000. In various implementations, fisheye parameters, describing fisheye images in the 360-degree video data, can also be stored in the track header box 1024a.”  Forutanpour ¶ 157.  
Chytil’s technique to identify an area based on longitude and latitude may be used to identify an area of the 360-degree video.  For example, an area before stitching, an area in a track, an area a user is viewing.). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Burtey in view Forutanpour and PIP with Chytil. The suggestion/motivation would have been in order to quickly and easily access system parameters for image processing.  

Regarding Claim 16, Burtey as modified discloses The apparatus of claim 15, wherein the processing circuit is configured to associate spatial partition information of a track with a description of the track ( Burtey, paragraph 29, reciting “The circuit 102 may implement an In various embodiments, the camera 102 generally comprises multiple capture devices (e.g., lenses, apertures, and optical sensors). In some embodiments, one or more of the capture devices may include one or more audio sensors. The capture devices may be arranged to provide coverage for some to all of a spherical field of view of the environment surrounding the camera 102. The camera 102 may include mechanical connections to mount on a tripod. Additional details of an example implementation of the camera 102 may be found in co-pending U.S. application Ser. No. 14/982,191, filed Dec. 29, 2015, which is hereby incorporated by reference in its entirety.”
Forutanpour, paragraph 157, reciting “In various implementations, other virtual reality-related parameters can also be signaled in the track header box 1024a. For example, a reserved bit or some other variable can be used to indicate whether the virtual reality or 360-degree video in the track is pre-stitched or post-stitched. When the video in the track is pre-stitched, additional parameters can provide information such as a camera position (e.g., with respect to a point of view and/or viewing angle). When the video in the track is post-stitched, additional parameters can provide a mapping type between the spherical video representation and the representation (e.g., equirectangular, cube map, pyramid map, or some other shape) used to store the data in the file 1000. In various implementations, fisheye parameters, describing fisheye images in the 360-degree video data, can also be stored in the track header box 1024a.”). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Burtey with Forutanpour. The suggestion/motivation would have been in order to conforming to an international standard, and the data generated or used will be compatible with more devices and have more support. 

A method, comprising: 
receiving captured media data (paragraph 64, reciting “ The memory 256 may be configured to receive the signal STREAM. For example, the memory 256 may buffer the incoming data packets in the signal STREAM. In some embodiments, the memory 256 may be used to synchronize the data packets in the signal STREAM. In some embodiments, the memory 256 may be used to store data packets of the signals SPHEREFOV and OUT. For example, after performing the stitching operation, the circuit 250a may be configured to encode the stitched content to create a file for storage in the memory 256. In some embodiments, the file may be transcoded into multiple bitstreams (e.g., high resolution bitstreams, low resolution bitstreams, etc.) and stored in the memory 256.”); and 
structuring video content of the captured media data into one or more tracks corresponding to one or more spatial partitions (paragraph 29, reciting “The circuit 102 may implement an omnidirectional camera (or live video source). In various embodiments, the camera 102 generally comprises multiple capture devices (e.g., lenses, apertures, and optical sensors). In some embodiments, one or more of the capture devices may include one or more audio sensors. The capture devices may be arranged to provide coverage for some to all of a spherical field of view of the environment surrounding the camera 102. The camera 102 may include mechanical connections to mount on a tripod. Additional details of an example implementation of the camera 102 may be found in co-pending U.S. application Ser. No. 14/982,191, filed Dec. 29, 2015, which is hereby incorporated by reference in its entirety.”
paragraph 23, reciting “An omnidirectional video camera generally provides coverage for multiple areas of a spherical field of view (or a spherical scene) using multiple capture devices pointed in different directions. Encoded video streams representative of the respective areas may be generated and presented for processing. A stitching technique generally performs a video stitching operation that combines the individual encoded video streams into a single video stream representative of the spherical field of view. Sensors may sense a direction (or position) in the spherical field of view where the user is looking. Based on the direction, a portion (or projection) of the video signal may be projected into one or two (e.g., stereo) views in one or two display video signals.”
Each stream may correspond to a track; and because each stream covers a different area, each stream corresponds to a spatial partition); 
encoding the media data (paragraph 23, reciting “An omnidirectional video camera generally provides coverage for multiple areas of a spherical field of view (or a spherical scene) using multiple capture devices pointed in different directions. Encoded video streams representative of the respective areas may be generated and presented for processing. A stitching technique generally performs a video stitching operation that combines the individual encoded video streams into a single video stream representative of the spherical field of view.” 
paragraph 27, reciting “The signal OUT may convey encoded video containing the stitched video streams and is representative of the spherical field of view and the audio content.”); and 
encapsulating the encoded media data with a correspondence of the one or more tracks to the one or more spatial partitions into one or more files  (
paragraph 64, reciting “The memory 256 may be configured to receive the signal STREAM. For example, the memory 256 may buffer the incoming data packets in the signal STREAM. In some embodiments, the memory 256 may be used to synchronize the data packets in the signal STREAM. In some embodiments, the memory 256 may be used to store data packets of the signals SPHEREFOV and OUT. For example, after performing the stitching operation, the circuit 250a may be configured to encode the stitched content to create a file for storage in the memory 256. In some embodiments, the file may be transcoded into multiple bitstreams (e.g., high resolution bitstreams, low resolution bitstreams, etc.) and stored in the memory 256.”),  
the structured media data comprising video content of a sphere surface and video content structures, and wherein the video content of the sphere surface is structured into multiple tracks corresponding to projected data based on equirectangular projection (ERP) or faces of a platonic solid (
paragraph 29, reciting “The circuit 102 may implement an omnidirectional camera (or live video source). In various embodiments, the camera 102 generally comprises multiple capture devices (e.g., lenses, apertures, and optical sensors). In some embodiments, one or more of the capture devices may include one or more audio sensors. The capture devices may be arranged to provide coverage for some to all of a spherical field of view of the environment surrounding the camera 102. The camera 102 may include mechanical connections to mount on a tripod. Additional details of an example implementation of the camera 102 may be found in co-pending U.S. application Ser. No. 14/982,191, filed Dec. 29, 2015, which is hereby incorporated by reference in its entirety.”
paragraph 23, reciting “An omnidirectional video camera generally provides coverage for multiple areas of a spherical field of view (or a spherical scene) using multiple capture devices pointed in different directions. Encoded video streams representative of the respective areas may be generated and presented for processing. A stitching technique generally performs a video stitching operation that combines the individual encoded video streams into a single video stream representative of the spherical field of view. Sensors may sense a direction (or position) in the spherical field of view where the user is looking. Based on the direction, a portion (or projection) of the video signal may be projected into one or two (e.g., stereo) views in one or two display video signals.”
Each stream may correspond to a track; and because each stream covers a different area, each stream corresponds to a spatial partition;
paragraph 23, reciting “An omnidirectional video camera generally provides coverage for multiple areas of a spherical field of view (or a spherical scene) using multiple capture devices pointed in different directions;” therefore each stream comprises video content of a surface of a sphere;
regarding “video content structures,” the combination of the different streams to form a “a spherical field of view (or a spherical scene)” may correspond to the “video content structures”
paragraph 42, reciting “An initial projection from the encoded video streams to the single video stream may be, but is not limited to, an equirectangular projection or a cubic projection;” paragraph 3, reciting “An equirectangular projection is often used to show the spherical scene on a rectangular display, similar to how the Earth is projected onto a flat map”)

wherein the metadata comprises a projection indicator indicating equirectangular projection (ERP) (Burtey, paragraph 42, reciting “An initial projection from the encoded video streams to the single video stream may be, but is not limited to, an equirectangular projection or a cubic projection.”
paragraph 3, reciting “An equirectangular projection is often used to show the spherical scene on a rectangular display, similar to how the Earth is projected onto a flat map.”
as spatial partitions are different due to different projections, e.g., equirectangular and cubic, correspondence is different as well

Applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.
 Regarding "projection indicator," it is Applicant's admitted art that "a system may allow a user to customize a setting when there are multiple options for the setting." (Non-Final Rejection 5-15-2020, rejection analysis for claim 3) Burtey teaches there are multiple options to do the projection, and these options include equirectangular projection and cubic projection. When Applicant's admitted prior art is combined, a user may customize a setting to specify a projection type. The setting may correspond to the projection indicator.), 

Burtey does not show a visualized example of the media data including a correspondence of the one or more tracks to the one or more spatial partitions. 
Burtey does not explicitly disclose incorporating the correspondence into metadata of the one or more tracks. 
Further, Burtey does not explicitly disclose 
wherein the one or more spatial partitions is defined in a sub-box for a track box such that a track defined by the track box corresponds to the one or more spatial partitions defined in the sub-box and constitutes the correspondence, or 
wherein the sub-box includes descriptors that hold parameters derived from the structured media data.
Further, Burtey does not explicitly disclose such that the sphere surface uses a spherical coordinate system of yaw and pitch, and a rectangular plane onto which the video contents of the sphere surface are projected uses an XY coordinate system, wherein during projection of the projected data, yaw circles are transformed to vertical lines and pitch circles are transformed to horizontal lines, the yaw circles and the pitch circles are orthogonal in the spherical coordinate system, and the vertical lines and the horizontal lines are orthogonal in the XY coordinate system,
wherein the rectangular plane is divided into the one or more spatial partitions that are provided in a spherical coordinate system, wherein each spatial partition of the one or more spatial partitions is defined by a center point and a field of view, wherein the center point is provided as a center in a yaw dimension and a center in a pitch dimension and the field of view is provided as a field of view in the yaw dimension and a field of view in the pitch dimension, wherein each spatial partition is defined by boundaries, including a minimum yaw value, a maximum yaw value, a minimum pitch value, and a maximum pitch value, wherein the minimum yaw value, the maximum yaw value, the minimum pitch value, the maximum pitch value and the center point of the one or more spatial partitions are included in the metadata.  
Forutanpour discloses wherein the one or more spatial partitions is defined in a sub-box for a track box such that a track defined by the track box corresponds to the one or more spatial partitions defined in the sub-box and constitutes the correspondence (
paragraph 2, reciting “Omnidirectional cameras can capture a wide field of view with just a few lenses.”
paragraph 24, reciting “In some aspects, the encoded video data is obtained from a file, wherein the file is formatted according to an International Standards Organization Base Media File Format ( ISOBMFF) format.”
paragraph 157, reciting “In various implementations, other virtual reality-related parameters can also be signaled in the track header box 1024a. For example, a reserved bit or some other variable can be used to indicate whether the virtual reality or 360-degree video in the track is pre-stitched or post-stitched. When the video in the track is pre-stitched, additional parameters can provide information such as a camera position (e.g., with respect to a point of view and/or viewing angle). When the video in the track is post-stitched, additional parameters can provide a mapping type between the spherical video representation and the representation (e.g., equirectangular, cube map, pyramid map, or some other shape) used to store the data in the file 1000. In various implementations, fisheye parameters, describing 
paragraph 8, reciting “In some aspects, the scene is warped into one or more circular regions of the image. In these aspects, the parameters include a quantity of the one or more circular regions. In some aspects, the parameters include a horizontal coordinate of a center of the circular region. In some aspects, the parameters include a vertical coordinate of a center of the circular region.”
the partitions may be either before stitching or after stitching), 
wherein the sub-box includes descriptors that hold parameters derived from the structured media data (
paragraph 157, reciting “In various implementations, other virtual reality-related parameters can also be signaled in the track header box 1024a. For example, a reserved bit or some other variable can be used to indicate whether the virtual reality or 360-degree video in the track is pre-stitched or post-stitched. When the video in the track is pre-stitched, additional parameters can provide information such as a camera position (e.g., with respect to a point of view and/or viewing angle). When the video in the track is post-stitched, additional parameters can provide a mapping type between the spherical video representation and the representation (e.g., equirectangular, cube map, pyramid map, or some other shape) used to store the data in the file 1000. In various implementations, fisheye parameters, describing fisheye images in the 360-degree video data, can also be stored in the track header box 1024a.”).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Burtey with Forutanpour. The suggestion/motivation would have been in order to conforming to an international standard, and the data generated or used will be compatible with more devices and have more support. 
such that the sphere surface uses a spherical coordinate system of yaw and pitch, and a rectangular plane onto which the video contents of the sphere surface are projected uses an XY coordinate system, wherein during projection of the projected data, yaw circles are transformed to vertical lines and pitch circles are transformed to horizontal lines, the yaw circles and the pitch circles are orthogonal in the spherical coordinate system, and the vertical lines and the horizontal lines are orthogonal in the XY coordinate system, 
wherein the rectangular plane is divided into the one or more spatial partitions that are provided in a spherical coordinate system, wherein each spatial partition of the one or more spatial partitions is defined by a center point and a field of view, wherein the center point is provided as a center in a yaw dimension and a center in a pitch dimension and the field of view is provided as a field of view in the yaw dimension and a field of view in the pitch dimension, wherein each spatial partition is defined by boundaries, including a minimum yaw value, a maximum yaw value, a minimum pitch value, and a maximum pitch value, wherein the minimum yaw value, the maximum yaw value, the minimum pitch value, the maximum pitch value and the center point of the one or more spatial partitions are included in the metadata.
Panoramic-Image-Projections (PIP) discloses such that the sphere surface uses a spherical coordinate system of yaw and pitch, and a rectangular plane onto which the video contents of the sphere surface are projected uses a XY coordinate system (
PIP, page 1,

    PNG
    media_image2.png
    308
    578
    media_image2.png
    Greyscale

PIP, page 2, reciting “Equirectangular image projections map the latitude and longitude coordinates of a spherical globe directly onto horizontal and vertical coordinates of a grid, where this grid is roughly twice as wide as it is tall.  Horizontal stretching therefore increases further from the poles, with the north and south poles being stretched across the entire upper and lower edges of the flattened grid.  Equirectangular projections can show the entire vertical and horizontal angle of view up to 360 degrees;”
the sphere surface uses a spherical coordinate system based on the latitude and longitude, which are angular distances;

    PNG
    media_image3.png
    155
    269
    media_image3.png
    Greyscale
, and its horizontal and vertical coordinates may be represented by X and Y coordinate values and will become an XY coordinate system;
However, PIP does not explicitly disclose a grid system, comprising horizontal and vertical coordinates, uses a XY coordinate system; the Examiner takes an Official Notice that it would have been well-known in the art that a grid system, comprising horizontal and vertical coordinates, may uses a XY coordinate system; the benefits of combining this well-known knowledge would have been that it would have been easier for a user to understand the representation, because an XY coordinate system is one that is often used; further, it would have been a simple substitution of one known element for another that produces predictable results, if PIP does not use an XY coordinate system; no matter what coordinate system PIP uses, it can be easily replaced by the XY coordinate system that is known; and the replacement does not change the outcome; XY are just the names of the axes.  Applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. ),
wherein during projection of the projected data, yaw circles are transformed to vertical lines and pitch circles are transformed to horizontal lines, the yaw circles and the pitch circles are orthogonal in the spherical coordinate system, and the vertical lines and the horizontal lines are orthogonal in the XY coordinate system (
360 degree latitude as shown in the figure is a latitude circle; 

	The latitude circle and longitude circle have been mapped “directly onto horizontal and vertical coordinates of a grid;” longitude circles and latitude circles are orthogonal in a spherical coordinate system;
	The horizontal and vertical coordinates of a grid as shown in the figure are orthogonal in the grid coordinate system), 
wherein the rectangular plane is divided into the one or more spatial partitions that are provided in a spherical coordinate system, wherein each spatial partition of the one or more spatial partitions is defined by a center point and a field of view, wherein the center point is provided as a center in a yaw dimension and a center in a pitch dimension and the field of view is provided as a field of view in the yaw dimension and a field of view in the pitch dimension, wherein each spatial partition is defined by boundaries, including a minimum yaw value, a maximum yaw value, a minimum pitch value, and a maximum pitch value (
Id.
PIP, page 1, reciting “Equirectangular image projections map the latitude and longitude coordinates of a spherical globe directly onto horizontal and vertical coordinates of a grid, where this grid is roughly twice as wide as it is tall.  Horizontal stretching therefore increases further from the poles, with the north and south poles being stretched across the entire upper and lower edges of the flattened grid.  Equirectangular projections can show the entire vertical and horizontal angle of view up to 360 degrees.” 
defined by a center point and a field of view as well.), 
wherein the minimum yaw value, the maximum yaw value, the minimum pitch value, the maximum pitch value and the center point of the one or more spatial partitions are included in the metadata.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Burtey in view of Forutanpour with PIP. The suggestion/motivation would have been in order to create panoramic images.  PIP 1.  Both Burtey and Forutanpour disclose Equirectangular projections.  PIP explains what an equirectangular projection is.  
However, Burtey in view of  Forutanpour and PIP does not explicitly disclose 
wherein the minimum yaw value, the maximum yaw value, the minimum pitch value, the maximum pitch value and the center point of the one or more spatial partitions are included in the metadata.
Chytil discloses 
wherein the minimum yaw value, the maximum yaw value, the minimum pitch value, the maximum pitch value and the center point of the one or more spatial partitions are included in the metadata (
Chytil discloses the use of all the recited values, stating “In an exemplary embodiment, the display configuration process 500 determines and/or identifies an updated center location for the navigational map based on the display area by determining and/or identifying the 
According to webster online, “metadata” means “data that provides information about other data.”  These parameters are sufficient to be mapped to metadata that describe the correspondence. 
However, if Applicant requests a mapping to the same term, Forutanpour also discloses the term. Forutanpour recites “The media data is described by metadata. In the illustrated example, the media data in the media data box 738 can be described by metadata included in the track fragment box 736. In other examples, the media data in a media data box can be described by metadata in the movie box 720. The metadata can refer to a particular media data by an absolute offset within the file 700, such that a media data header and/or free space within the media data box 738 can be skipped.”  Forutanpour ¶ 134.  “A new box is defined to contain the 360-degree video metadata information and this new box is included in the Restricted Scheme Info box.”  Forutanpour ¶ 184.  “The 360-degree video metadata is included in a new box (e.g., called VR video box) that is stored in the SchemelnformationBox.”  Forutanpour ¶ 186.  “In some implementations, the parameters are embedded in the 360-degree video data as metadata.”  Forutanpour ¶ 294.  
Chytil.  The Examiner conducts an obviousness analysis.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine with Forutanpour’s teaching of metadata. The suggestion/motivation would have been in order to make it easier and/or quicker to access data.
Forutanpour, stating “In various implementations, other virtual reality-related parameters can also be signaled in the track header box 1024a. For example, a reserved bit or some other variable can be used to indicate whether the virtual reality or 360-degree video in the track is pre-stitched or post-stitched. When the video in the track is pre-stitched, additional parameters can provide information such as a camera position (e.g., with respect to a point of view and/or viewing angle). When the video in the track is post-stitched, additional parameters can provide a mapping type between the spherical video representation and the representation (e.g., equirectangular, cube map, pyramid map, or some other shape) used to store the data in the file 1000. In various implementations, fisheye parameters, describing fisheye images in the 360-degree video data, can also be stored in the track header box 1024a.”  Forutanpour ¶ 157.  
Chytil’s technique to identify an area based on longitude and latitude may be used to identify an area of the 360-degree video.  For example, an area before stitching, an area in a track, an area a user is viewing.). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Burtey in view Forutanpour and PIP with Chytil. The suggestion/motivation would have been in order to quickly and easily access system parameters for image processing.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Burtey et al. (US 20170244884 A1) in view of Forutanpour et al. (US 20170339392 A1), PIP (“Panoramic Image Projections”), Chytil et al. (US 20100280753 A1), and Park et al. (US 20140218354 A1).
Regarding Claim 7, Burtey in view of Forutanpour, PIP, and Chvtil discloses The apparatus of claim 1, wherein the processing circuit is configured to identify the spatial partition when the projection indicator is indicative of platonic solid projection (Burtey, paragraph 42, reciting “An initial projection from the encoded video streams to the single video stream may be, but is not limited to, an equirectangular projection or a cubic projection.” The cubic projection is one kind of platonic solid projection). 
However, Burtey in view of Forutanpour, PIP, and Chvtil does not explicitly disclose to extract a face index that identifies the spatial partition. 
to extract a face index that identifies the spatial partition (
    PNG
    media_image4.png
    421
    452
    media_image4.png
    Greyscale
).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Burtey in view of Forutanpour, PIP, and Chvtil with Park. The suggestion/motivation would have been in order to easily reference the spatial partitions. 







Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Austin et al. (US 9779480 B2):  Fig. 3 

    PNG
    media_image5.png
    540
    521
    media_image5.png
    Greyscale
, disclosing a sphere of image tracks/regions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGXI LIU whose telephone number is (571)270-7509.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ZHENGXI LIU/Primary Examiner, Art Unit 2611